Judgment, Supreme Court, New York County (Charles Tejada, J.), rendered May 22, 1995, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 41/2 to 9 years, and judgment of the same court (Alvin Schlesinger, J.), rendered June 21, 1995, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a concurrent term of 41/2 to 9 years, unanimously affirmed.
The trial court appropriately exercised its discretion in closing the courtroom to the general public during the testimony of the undercover officer, based on the officer’s testimony at the Hinton hearing that he was then engaged in undercover operations in the area of the instant arrest, that he expected to return to the area after the trial to continue undercover assignments in the area, and that he received threats in the past while working in the area and feared for his safety if his identity as an undercover officer, which he took pains to conceal, was revealed in open court. This evidence satisfied the standard articulated in People v Martinez (82 NY2d 436), which is the standard applicable to this case (see, People v Lugo, 233 AD2d 197, 198). Concur—Wallach, J. P., Nardelli, Rubin, Tom and Andrias, JJ.